       Case 17-12178-JDW                           Doc 78           Filed 07/15/19 Entered 07/15/19 08:02:30                            Desc Main
                                                                    Document     Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1         Albirdia D. Brown

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Mississippi

 Case number :      17-12178-JDW



Official Form 410S1
                                                                                                                                                     12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                Ditech Financial LLC                                                       Court claim no.                                   12
     creditor:                                                                                         (if known):
     Last 4 digits of any number                                                                       Date of payment change:                   08/05/2019
     you use to identify the debtor's                                       9698                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                         $950.12
                                                                                                       Principal, interest, and escrow, if any




1.   Will there be a change in the debtor's escrow account payment?
             No

              Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                        Describe the basis for the change. If a statement is not attached, explain why:

                              Current escrow payment: $0.00                                 New escrow payment: $237.92




2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

              No

             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                       notice is not attached, explain why:

                       Current interest rate:                                      New interest rate:
                       Current Principal and interest payment:                     New principal and interest payment:




3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
              No

             Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                        agreement. (Court approval may be required before the payment change can take effect).
                        Reason for change:
                              Current mortgage payment:                                     New mortgage payment:




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                       page 1
          Case 17-12178-JDW                           Doc 78      Filed 07/15/19 Entered 07/15/19 08:02:30                            Desc Main
                                                                  Document     Page 2 of 6
Debtor 1 Albirdia D. Brown                                                            Case number (if known)           17-12178-JDW
                First Name              Middle Name           Last Name




 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


         I am the creditor.

          I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


                                                                                            Date
    Signature



Print:                       Julian Cotton                                       Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
     Case 17-12178-JDW           Doc 78Filed 07/15/19 Entered 07/15/19 08:02:30               Desc Main
                                      Document      Page 3 of 6
                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                       ABERDEEN DIVISION

IN RE: ALBIRDIA D. BROWN                                                No: 17-12178-JDW
                                                                        CHAPTER 13
                  Debtor(s)
_________________________________________/




                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

on the attached Service List by electronic service and/or by First Class U.S. Mail on this the 15th day of

July, 2019.



                                                       /S/ Julian Cotton

                                                       ___________________________________
                                                       JULIAN COTTON
                                                       PADGETT LAW GROUP
                                                       6267 Old Water Oak Road, Suite 203
                                                       Tallahassee, FL 32312
                                                       (850) 422-2520 (telephone)
                                                       (850) 422-2567 (facsimile)
                                                       bkcrm@padgettlawgroup.com
                                                       Authorized Agent for Creditor




Official Form 410S1                          Notice of Mortgage Payment Change                               page 3
       Case 17-12178-JDW        Doc 78   Filed 07/15/19 Entered 07/15/19 08:02:30   Desc Main
                                         Document     Page 4 of 6

                               SERVICE LIST (CASE NO. 17-12178-JDW)

Debtor
Albirdia D. Brown
293 Cherry Brown Lane
Ashland, MS 38603

Attorney
Heidi Schneller Milam
P.O. Box 1169
Southaven, MS 38671

Trustee
Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

US Trustee
U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, MS 39201
.




Official Form 410S1                      Notice of Mortgage Payment Change                      page 4
Case 17-12178-JDW   Doc 78   Filed 07/15/19 Entered 07/15/19 08:02:30   Desc Main
                             Document     Page 5 of 6
Case 17-12178-JDW   Doc 78   Filed 07/15/19 Entered 07/15/19 08:02:30   Desc Main
                             Document     Page 6 of 6
